Citation Nr: 0912294	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  08-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 10 percent 
for hypertension.

3.  Entitlement to an effective date earlier than December 
16, 2004 for the award of service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1981 and from February 1982 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and January 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The issues of entitlement to an initial rating greater than 
10 percent for hypertension, and entitlement to an effective 
date earlier than December 16, 2004 for the award of service 
connection for hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD does not result from exposure to a 
stressor during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated as a result of active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active peacetime 
service.  38 U.S.C.A. § 1131.  Applicable regulatory criteria 
provide that service connection for PTSD requires medical 
evidence of a PTSD diagnosis which conforms to the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., 1994 
(DSM-IV), see 38 C.F.R. § 4.125(a), a medical link between 
current symptoms and in-service stressor(s) and credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f). 

According to a written brief presented in January 2009, the 
Veteran alleges that he was personally assaulted by a group 
of 8 to 12 black soldiers after a holiday party in 1979.  The 
Veteran describes being slapped in the face, being kicked in 
the ribs and groin, and having his front tooth knocked out.  
It is stated that dental treatment in December 1989 
corroborates this event.

In this case, the Veteran has been provided a diagnosis of 
PTSD which appears to conform to the DSM-IV criteria.  In 
August 2005, the Veteran was diagnosed with PTSD related to 
non-military, non-combat childhood trauma, providing evidence 
against this claim.  In December 2005, a VA examiner provided 
opinion that the Veteran did not manifest PTSD as a result of 
a rape of his fiancée during service, but did relate PTSD to 
a post-service incident where his friend shot himself.  
However, a November 2006 clinical record reflects a diagnosis 
of PTSD precipitated by the Veteran being attacked and beaten 
by a group of military peers.  

Thus, the dispositive issue on appeal is whether the Veteran 
has provided credible supporting evidence that the claimed 
in-service stressor occurred.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines v. West, 11 Vet. App. 353 (1998).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the regulatory requirement for 
"credible supporting evidence" means that a claimant's 
testimony, or the medical opinion based upon post-service 
examination, alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996). 

The Board recognizes that the present case falls within the 
category of situations in which it is not unusual for there 
to be an absence of service records documenting the events of 
which the Veteran alleges.  See, e.g., Patton v. West, 12 
Vet. App. 272, 281 (1999).  The provisions of 38 C.F.R. 
§ 3.304(f) noted above reflect a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma.

Specifically, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

The Veteran's service treatment records (STRs) for his first 
period of active service are significant for his treatment 
for alcoholic gastritis in March 1979, after drinking a 
bottle of wine.  He stated that he was usually a "non-
drinker."  On December 22, 1979, the Veteran received dental 
treatment for traumatic fracture to tooth #9 attributable to 
a beer bottle.  In February 1980, he was treated for probable 
episodic premature ventricular contractions (PVC's), at which 
time he reported "occasional" use of wine.  

In September 1981, the Veteran underwent a selective 
screening examination for the Air Force.  At that time, the 
Veteran denied a history of nervous condition, or addiction 
to drugs or alcohol.  More specifically, he denied a history 
of frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, and nervous trouble of any sort.  
He had incurred a head injury with right eye laceration in 
February 1981 (in-between periods of service) that had 
required 6 stitches at a private hospital.  The examiner 
assessed his psychiatric status as normal

In August 1984, the Veteran underwent an inpatient admission 
for Alcohol Rehabilitation.  At that time, he related that he 
"had an alcohol problem since age 16."  He admitted to 
daily drinking of almost a quart of vodka with solitary and 
morning drinking.  He denied alcohol related job problems, 
but his alcohol use had resulted in traffic arrests and 
marital problems.

Thereafter, the Veteran attended Social Action Rehabilitation 
meetings, wherein his alcohol abuse was said to be in 
remission with good work performance.

In June 1986, the Veteran underwent a second inpatient 
admission for Alcohol Rehabilitation.  He reported increased 
stress and family relations which had been affecting his 
social relations, and having poor job performance with lapses 
of memory and difficulty expressing ideas.  He had been 
drinking heavily and had current situational problems dealing 
with his family, the rape of his girlfriend, a pending 
divorce, financial debt, an Article 15 for being absent 
without leave (AWOL), and the death of his mother.  At that 
time, he reported an alcohol history extending to age 15.  He 
reported serving 3 years in the Army receiving an honorable 
discharge.  Since the Veteran had enlisted in the Air Force 
in 1982, he had worked in power production, had annual 
performance ratings (APR's) in the 8 and 9's, and had no 
disciplinary actions.  He was diagnosed with continuous 
alcohol abuse and adjustment disorder with depressed mood.

In August 1986, the Veteran was air evacuated for further 
alcohol treatment.  He had been drinking due to stress, and 
his squadron section had become concerned about his drinking.  

On his March 1987 separation examination, the Veteran denied 
a history of frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  The examiner assessed his psychiatric 
status as normal.

Overall, the Veteran's STRs do not provide corroborating 
evidence of the Veteran having experienced a personal assault 
in December 1979 as claimed.  They do show treatment for a 
tooth fracture in December 1979 after being hit by a beer 
bottle, which will be later addressed in this decision.  
However, contemporaneous in time to the claimed incident, 
there were no medical visits for any non-specific diagnosis 
or ailment, lay report of episodes of depression, panic 
attacks or anxiety, increased use of medications, or 
obsessive behavior.  The Veteran was treated for an episode 
of alcohol gastritis approximately 6 months prior to the 
event and the Veteran described "occasional" use of wine 
approximately two months after the event.  Accordingly, there 
is no contemporaneous evidence of increased drug or alcohol 
usage at the time of the alleged incident.

The Veteran's service personnel records (SPRs) also do not 
provide corroborating evidence of the Veteran having 
experienced a personal assault in December 1979 as claimed, 
and in fact provide evidence against such a finding.  The 
SPRs for his first period of active service do not reflect 
any changes in performance or evaluations, requests for 
change of duty assignment, increased use or abuse of leave, 
or disciplinary actions contemporaneous in time to the 
claimed personal assault in 1979.  Rather, the record 
reflects good performance ratings until May 1983, during his 
second period of active service, at which time his ratings 
were downgraded to "7's" and "8's" due to alcohol abuse, 
which the Veteran himself has indicated began before service, 
providing evidence against his own claim.

Other than the Veteran's statements and testimony, the Board 
finds that the SPR's provide no direct or indirect evidence 
of record tending to corroborate the Veteran having 
experienced a personal assault in December 1979 as claimed.  
As such, this claim rises and falls based upon the 
credibility of the Veteran's assertions.

The Veteran's counsel argues that the Veteran's December 1979 
treatment for a fractured tooth corroborates the claimed 
personal assault in December 1979.  Notably, the dental 
treatment records only reflect that the Veteran was hit by a 
beer bottle.  The Veteran's first statement on this matter 
occurred in a March 1991 application for VA dental treatment, 
wherein he filed a "dental claim for broken teeth due to an 
accident."  A VA Form 10-7131 dated October 1991 included 
the Veteran's allegation that a bottle had been thrown at him 
while in the service which hit him in the face.

As addressed below, the Veteran has never specifically 
claimed that the personal assault in December 1979 involved 
an individual hitting him with a beer bottle, and the 
Veteran's description of this event as an "accident" in 
March 1991 and having the bottle "thrown at him" is not 
consistent with the claimed intentional personal assault 
presented on appeal.  In fact, in a stressor statement 
received in February 2006, the Veteran alleged that his tooth 
had been kicked, providing evidence that the Veteran is not a 
credible historian.  

Based on the above, the Board finds that the December 1979 
dental treatment record, in and of itself, does not 
corroborate the claimed personal assault.

The Veteran's counsel next argues that the Veteran began 
abusing alcohol after the December 1979 assault, evidencing a 
corroborating behavioral change from the pre-service history 
of "enter[ing] the military as a non-drinker."  Presumably, 
this assertion is based upon the Veterans' treatment for 
alcoholic gastritis in March 1979, wherein he reported 
usually being a "non-drinker."  However, the record is 
replete with statements from the Veteran himself that this 
statement was not correct.

For instance, the Veteran has repeatedly admitted to alcohol 
usage at the age of 15 or 16.  See e.g., STRs dated August 
1984 and June 1986; VA clinical records dated April 2004 and 
July 2006.  In fact, the Veteran has reported a history of 
drug usage, such as THC, hallucinogens and speed at age 16, 
and cocaine at about age 20.  See VA clinical records dated 
December 2005, March 2006 and March 2008.  These admissions 
further undermine the credibility of any assertion that the 
Veteran had no substance abuse history prior to service.  
Furthermore, the Veteran did not receive formal treatment for 
alcohol abuse until several years after the alleged personal 
assault.  As such, the Board finds no instance of in-service 
alcohol usage which serves to corroborate that a personal 
assault occurred in December 1979 as claimed.

The Board next observes that the Veteran's description of the 
alleged assault itself is internally inconsistent.  He 
variously recalls being attacked/beaten by an "other" 
soldier (VA clinical record dated July 2006), a "couple" of 
soldiers (VA clinical record dated July 2008), a "group" of 
soldiers (written statement received November 2006), 6 
soldiers (VA clinical record dated December 2005), 7 to 8 
soldiers (VA clinical record dated January 2008), 12 soldiers 
(VA clinical record dated September 2006), and 12-18 soldiers 
(VA clinical records dated December 2007 and January 2008).  
The inconsistency of whether the Veteran was attacked by an 
"other" or "couple" of soldiers rather than a group as 
many as 18 is a significant discrepancy which cannot be 
ignored, which the Board finds undermines all of his claims 
of stressors in service. 

Furthermore, the Veteran variously reports that the attack 
occurred because he was targeted due to race (VA clinical 
record dated January 2008), because he was "jumped" (VA 
clinical record dated January 2008) or because he attempted 
to intervene in an already existing altercation  (VA clinical 
record dated December 2005).  Thus, the Veteran is not 
consistent as to how the personal assault took place.  In 
fact, the Board can only find that the Veteran is 
inconsistent in the extreme, providing factual evidence 
against his own claim.  

Finally, the Veteran has variously reported that the assault 
left him badly beaten with two black eyes and requiring sick 
call treatment.  See VA clinical records dated December 2005 
and February 2008.  The STRs reflect no evaluation of bodily 
injuries, including two black eyes, providing further 
evidence which diminishes the credibility of the Veteran's 
assertions.

The Board must also take note of numerous statements of the 
Veteran which undermines his overall credibility before the 
Board.  For instance, he reported to a VA examiner in 
February 2008 that he incurred a right eye injury while 
stationed in Turkey with loss of consciousness.  However, the 
Veteran denied a history of loss of consciousness during 
service and such treatment is not shown.

In a stressor statement received in June 2005, the Veteran 
reported becoming violent and unstable in pressured time 
during service, and that his PTSD, depression and anxiety had 
been a problem since boot camp.  However, the Veteran denied 
similar symptoms on his subsequent military examinations.

The Veteran has variously reported seeing suicide bombings 
and others killed and injured in Turkey, and being exposed to 
hostile fire and car bombs while in service.  See VA clinical 
records dated April 2004 and November 2005.  Notably, none of 
these reported incidents are shown to have happened, have not 
been associated with the current PTSD, and have not been 
presented as stressors on appeal.  His stressor statements 
are nearly always inconsistent. 

Additionally, the Board observes that VA clinicians have 
questioned the veracity of the Veteran's assertions regarding 
exaggeration of symptoms (VA clinical record in January 2008) 
and his lack of candor on drug usage, despite being faced 
with positive toxicology tests (VA clinical records dated 
April 2004, March 2005 and March 2006).  In fact, the 
Veteran's denial of a prior history of amphetamines, cocaine, 
and benzodiazepines usage to a VA examiner in February 2008 
is counter to many statements made to other VA examiners 
documented in the record.  See, e.g., VA clinical record 
dated December 2005 (admitting to prior use of amphetamines, 
barbiturates, cocaine, psychedelics and heroin in the 70's); 
and other statements reported above.  Recently, VA clinicians 
have noted the Veteran being a poor historian due to an 
inconsistent and somewhat confused reporting of history.  See 
VA clinical record dated January and February 2008.

This is not simply a problem with a few minor inconsistent 
statements regarding the Veteran's stressors in service, but 
a relentless credibility problem.  In this regard, it is 
important to understand the scope of the Veteran's 
credibility issue: in this case, the Board finds that the 
Veteran's statements, overall, are so noncredible as to 
actually provide highly probative evidence against his own 
claim.

Finally, the Veteran's counsel argues that corroborating 
evidence is of file that the Veteran was given a temporary 
transfer after the assault, and that he experienced behavior 
changes and deterioration in his performance.  The only 
evidence supporting this argument is the statements of the 
Veteran himself, as there is no documentary evidence of such.

Overall, the records reflect that the Veteran first sought 
treatment for alcohol abuse, alcohol-induced mood disorder 
and organic mood disorder in 1994.  At that time, his 
treatment discussed his issues with physical and emotional 
abuse during childhood.  This history as been deemed 
productive of the Veteran's PTSD.

The Veteran's current allegations of in-service personal 
assault are first reflected in the record many years later, 
in the pursuit of VA compensation benefits.  The Board finds 
that the Veteran's description of a personal assault in 
service is inconsistent, not credible and unsupported by any 
corroborating evidence, providing highly probative evidence 
against his claim.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
for application.  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  See Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

VA regulations state that it will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavioral 
changes may constitute credible supporting evidence of the 
stressor in allowing him the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f).

In this case, the Veteran filed his service connection for 
PTSD in June 2005 without specifying the type of stressor 
claim being alleged.  A pre-adjudicatory RO letter dated 
August 2005 advised the Veteran of the types of evidence 
and/or information deemed necessary to substantiate his claim 
as well as the relative duties upon himself and VA in 
developing his claim, to include establishing combat-related 
PTSD.  

The Veteran later alleged PTSD due to personal trauma in 
service, and the RO erred in not sending a letter which 
complied with 38 C.F.R. § 3.304(f).  The Board is aware of 
the mandatory language of 38 C.F.R. § 3.304(f) but finds 
that, on the facts of this case, that a form over substance 
remand of this case for additional notice would produce an 
absurd result with no benefit flowing to the Veteran.

As reflected in briefs submitted to the Board, the Veteran's 
attorney has specifically cited the provisions of 38 C.F.R. 
§ 3.304(f), and introduced extensive argument concerning 
factors such as alcohol use, job transfers, performance 
ratings, etc., as a means to corroborate the stressor.  
Notably, the argument presented in January 2009 was presented 
after the Board granted an extension of time for the 
Veteran's attorney to produce additional evidence and/or 
argument.

In this case, the Veteran's attorney has not argued any 
prejudicial notice errors.  While a claimant's representation 
by counsel does not alleviate VA's obligation to provide 
compliant notice, that representation is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by a notice failure.  Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006).  

The very purpose of 38 C.F.R. § 3.304(f) is to ensure that a 
claimant is aware of multiple forms of evidence which may 
tend to corroborate a personal assault claim.  The Veteran, 
through his counsel, obviously has actual knowledge of these 
factors, and has had ample time to submit evidence and/or 
request an additional extension of time.  At this point in 
the appeal, it would be fruitless and a waste of VA resources 
to provide the Veteran notice of 38 C.F.R. § 3.304(f) which 
was so extensively discussed by the Veteran's counsel.  
Accordingly, the Board finds that no prejudice results from 
VA's failure to provide the Veteran adequate notice on his 
personal assault claim, and that an automatic remand based 
upon the language of 38 C.F.R. § 3.304(f) does not apply in 
the factual situation at hand.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the claim remains denied, the downstream issues of assigning 
a disability rating and effective date of award are not 
implicated.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the veteran's STRs and SPRs, 
VA clinical records, private clinical records, and medical 
and legal documents pertaining to a disability claim before 
the Social Security Administration.  There are no outstanding 
requests to obtain any additional private medical records for 
which the Veteran has both identified and authorized VA to 
obtain on his behalf.

The Veteran's counsel has argued that VA has a further duty 
to obtain "military performance ratings."  The SPRs 
attached to the record contain APRs, and military examiner 
references that the Veteran's APRs had not reduced until 
several years after the alleged incident and in conjunction 
with alcohol use.  In the absence of a specific record 
alleged to be existing, the Board finds that the documents 
forwarded by the National Personal Records Center (NPRC) 
appear to be complete.  VA's duty to assist in obtaining 
federal records does not extend to a request for assistance 
that is unreasonable and tantamount to a fishing expedition.  
See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Thus, the 
Board finds that additional VA assistance is not necessary.

The Board further finds that there is sufficient evidence to 
decide this claim, and that further medical examination or 
opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
has found the Veteran's allegations concerning the alleged 
personal trauma to be inherently contradictory, unreliable 
and not credible, providing evidence against his own claim.  
Facially, the STRs and SPRs do not reflect any factors in 
38 C.F.R. § 3.304(f) which corroborate the personal assault.  
The Board has considered whether medical opinion reviewing 
such evidence may be able to discern "markers" of a 
personal assault, but the Veteran's somewhat incredulous 
story of the personal assault could not lead to any probative 
evidence by any examiner supporting the claim.  See generally 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.)

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for PTSD is denied.

REMAND

In a rating decision dated January 2008, the RO granted 
service connection for hypertension and assigned an initial 
10 percent rating effective December 16, 2004.  Notice of 
this decision was sent on February 28, 2008.  On February 13, 
2009, while an appeal was pending before the Board, the 
Veteran submitted to the RO a notice of disagreement (NOD) 
regarding the initial rating and effective date of award 
assigned.  

The RO has not had the opportunity to issue a statement of 
the case (SOC) with respect to the NOD submitted in February 
2009.  See 38 U.S.C.A. § 7105(d)(1).  Because the filing of 
an NOD initiates appellate review, the claims must be 
remanded for the preparation of an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative 
an SOC with regard to the January 2008 
rating decision on the issue of 
entitlement to an initial rating greater 
than 10 percent for hypertension, and 
entitlement to an effective date earlier 
than December 16, 2004 for the award of 
service connection for hypertension.  The 
Veteran and his representative should be 
informed of his appellate rights and of 
the actions necessary to perfect an appeal 
on these issues.  Thereafter, these issues 
are to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


